Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000952
                                                         20-JAN-2016
                                                         01:09 PM



                          SCPW-15-0000952

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  PAUL KAUKA CULLEN, also known as PAUL KAUKA NAKI, Petitioner,

                                 vs.

  THE HONORABLE ADRIANNE N. HEELY, JUDGE OF THE DISTRICT COURT
    OF THE SECOND CIRCUIT, MOLOKA#I DIVISION, STATE OF HAWAI#I,
                        Respondent Judge,

                                 and

   RICHARD P. PERREIRA and GWENDOLYN H. PERREIRA, Respondents.


                        ORIGINAL PROCEEDING
                     (DC CIVIL NO. 13-1-0122)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Paul Kauka Cullen’s

petition for a writ of mandamus, filed on December 24, 2015, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he has a clear and indisputable right to the requested relief or

a lack of alternative means to seek relief at this time.

Petitioner, therefore, is not entitled to a writ of mandamus.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)
(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, January 20, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2